NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

FURNITURE BRANDS INTERNATIONAL, INC.,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee,
AND

UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defendant-Appellee,

AND

AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE AND VAUGHAN-
BASSETT FURNITURE COMPANY, INC.,
Defenclants-Appellees.

2012-1059

Appeal from the United States Court of International
Trade in case n0. OT-CV~OOZG, Judge Timothy C. Stanceu.

FURNITURE BRANDS INT’L V. US 2

STANDARD FURNITURE
MANUFACTURING CO., INC.,
Plaintrlff-Appellant,

V.

UNITED STATES,
Defendant-Appellee,
AND

INTERNATIONAL TRADE COMMISSION,
Defendant~Appellee,

AND

AMERICAN FURNITURE MANUFACTURERS
C()MMITTEE F()R LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY,
INC.,

Defendants-Appellees.

2012-1230

Appeal from the United States Court; of International
Trade in case n0. ()7-CV-O028, Judge Timothy C. Stanceu.

ON MOTION

Before NEWMAN, Circuit Judge.
O R D E R

FURNITURE BRANDS INT’L V. US

Upon consideration of SKF USA Inc. and Koyo Corpo-
ration of U.S.A.’s motions for leave to file briefs amici
curiae in support of plaintiffs-appellants in the above-
captioned cases,

IT ls ORDERED THAT:

The motions are granted.

HAY 3 U 2012

CCI

s23

Date

Joseph W. Dorn, Esq.
Jeffrey S. Grimson, Esq.

Patrick V. Gallagher, Esq.

Jessica R. Toplin, Esq.
David W. DeBruin, Esq.

FoR THE CoURT

/s/ J an Horbaly
Jan Horbaly

Clerk

FILED
PPEALS FOR
U-S'T‘,i%“pi,‘;l~_?.»i_»`i`_ n\acun

MAY 30201?
uranium
JA amax